Citation Nr: 1626195	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  11-13 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1968 to February 1970.  The Veteran had service in the Republic of Vietnam, for which he received, among other awards, the Vietnam Cross of Gallantry with Palm, the Combat Infantryman Badge, a Bronze Star with V Device, and a Purple Heart.

This matter comes before the Board of Veterans' Appeals (the Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran had a hearing before the undersigned Veterans' Law Judge in July 2013.  A transcript of that proceeding has been associated with the claims file.

The case was remanded by the Board in April 2014 and April 2015 for additional development.  For the reasons discussed below, another remand is required.

A December 2014 rating decision granted the Veteran's claim of entitlement to service connection for chronic obstructive pulmonary disease.  The Veteran filed a Notice of Disagreement with the assigned rating, and a June 2016 rating decision assigned a higher rating based upon a finding of clear and unmistakable error in the earlier decision.  The Veteran also appealed a January 2016 rating decision denying an increased rating for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).  Review of the record indicates that further action is pending at the RO; thus, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement had not been recognized.  In light thereof and as additional action is pending at the RO, Manlincon is not applicable.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's April 2014 and April 2015 remands directed the AOJ to obtain an addendum opinion from the February 2013 VA examiner.  The examiner was asked to opine whether the Veteran's glaucoma was at least as likely as not related to service, to include his December 1968 injuries.  Additionally, the examiner was directed to comment on the treatise evidence submitted by the Veteran.  

The June 2014 VA examiner failed to address whether the Veteran's glaucoma was otherwise related to service and did not address the treatise evidence submitted by the Veteran.  The Board remanded the Veteran's appeal for an addendum opinion rectifying the oversight.  Similarly, the October 2015 clinician did not address the treatise evidence submitted by the Veteran.  Furthermore, the October 2015 opinion was conclusory in nature.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned explanation connecting the two).  Thus additional clarification is required.

Moreover, a January 2016 VA medical record indicates that the Veteran is receiving non-VA care for his eye condition at the Geisinger Medical Center.  The medical records suggest the Veteran received care on at least three occasions - December 2, 2015, December 22, 2015, and January 19, 2016.  As these records are relevant to the Veteran's claim on appeal, an attempt must be made to obtain them.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or authorize the release of any medical records related to the treatment of his glaucoma, to include the Geisinger Medical Center.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran, as well as any outstanding VA treatment records from January 2016 to present.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.

2.  After collecting any outstanding medical records and incorporating them into the claims file, schedule the Veteran for a VA examination by an appropriate examiner, other than the author of the February 2013, June 2014, and October 2015 opinions, to determine the current nature and etiology of his diagnosed eye disability.

The examiner is requested to review the claims folder, to include specifically this remand.  Any indicated tests or studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Based on the review of the Veteran's claims file and physical examination of the Veteran, the examiner should provide an opinion on the following:

a.  whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's glaucoma is caused by or related to his December 1968 injuries. 

b.  whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's glaucoma is otherwise caused by or related to service.

*In rendering the requested opinions, the examiner should comment on the treatise evidence submitted by the Veteran, specifically the articles from the Mayo Clinic and the National Eye Institute.  This evidence is identified as Web / HTML Documents received on April 26, 2011.*

The rationale for any opinion rendered must be provided.  If the examiner is unable to offer any opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


